DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to application 16957237 filed 6/23/2020.  Claims 1-14 are pending.

Drawings
In accordance with 37 C.F.R. 1.83(a), 1.84(n), and 1.84(o), the drawings (Figs. 1, 5) are objected to because they contain graphical drawing symbols (boxes, rectangles, circles, etc.) which are not indicative as to what the symbols represent and do not have universally-recognized meanings generally accepted in the art.  Applicant is required to label, in words, the function or component represented by the graphical drawing symbols in order to aid in a proper understanding of the invention.  For example, according to Applicant’s specification, element 11 is - - Control Unit - -; it is suggested that Applicant label the graphical drawing symbol associated with element 11 - - Control Unit - - (as well as indicate control lines extending from the control unit which permit the control unit to control fuel mass flow).  The requirement applies to all graphical drawing symbols which do not have universally-recognized meanings generally accepted in the art and which are associated with conventional elements.  See MPEP 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1, 3-7, 9, 11-12, & 14 are objected to because of the following informalities:  
	Regarding Independent Claim 1:
The recitation “which are arranged” (l. 5) is believed to be in error for - - which are each arranged - -.
The recitation “control unit which is adapted” (l. 10) is believed to be in error for - - control unit, wherein the control unit is adapted - -.
The recitation “the pressure sequence each to result in a respective” (l. 11) is believed to be in error for - - the pressure sequence to provide, for each determined timespan, a respective - -.
The recitation “comparison on each” (l. 14) is believed to be in error for - - comparison of each - -.
The recitation “the threshold” (l. 16) is believed to be in error for - - the predefined threshold - -.
The recitation “the mass flows by using the comparison and by using the number of exceeding threshold” (last two lines) is believed to be in error for - - the mass flows based on the comparison and further based on the number of maxima exceeding the predefined threshold - -.
	Regarding Dependent Claim 3:
The recitation “the number exceeds a first threshold number” is believed to be in error for - - the number of maxima exceeding the predefined threshold exceeds a first threshold number - -.
		Regarding Dependent Claim 4:

		Regarding Dependent Claim 5:
The recitation “the mass flows of at least one” (l. 2) is believed to be in error for - - the mass flow of at least one - -.
The recitation “fuel stages different” (l. 3) is believed to be in error for - - fuel stages which is different - -.
The recitation “the overall power of the combustion” (last two lines) is believed to be in error for - - an overall power of combustion - -.
		Regarding Dependent Claim 6:
The recitation “an engine parameter of the burner” (l. 3) is believed to be in error for - - an engine parameter - -.
The recitation “the at least one fuel stage” (last two lines) is believed to be in error for - - the at least one of the fuel stages - -.
Regarding Dependent Claim 7:
The recitation “characteristic line, when” (l. 3) is believed to be in error for - - characteristic line when - -.
		Regarding Dependent Claim 9:
The recitation “wherein the pressure sequence comprises a plurality of the determined timespans and the control unit is adapted” (ll. 2-3) is believed to be in error for - - wherein the control unit is adapted - -.  The plurality of determined timespans of the pressure sequence in claim 9 is redundant to the multitude of determined timespans of the pressure sequence in claim 1.
The recitation “by using” (last line) is believed to be in error for - - based on - -.
		Regarding Dependent Claim 11:
The recitation “the exhaust gas” (l. 4) is believed to be in error for - - an exhaust gas - -.

The recitation “by using” (last line) is believed to be in error for - - based on - -.
		Regarding Dependent Claim 12:
The recitation “an engine parameter of the burner” (l. 2) is believed to be in error for - - an engine parameter - -.
		Regarding Independent Claim 14:
The recitation “fuel stages which are arranged” (ll. 2-3) is believed to be in error for - - fuel stages, each fuel stage being arranged - -.
The recitation “a multitude one determined” (l. 10) is believed to be in error for - - a multitude of determined - -.
The recitation “the pressure sequence to result in a pressure spectrum each having” (l. 11) is believed to be in error for - - the pressure sequence to provide, for each determined timespan, a respective pressure spectrum having - -.
The recitation “exceeding the threshold” (l. 14) is believed to be in error for - - exceeding the predefined threshold - -.
The recitation “by using the comparison of the maximum with the predefined threshold and by using the number of exceeding threshold” (ll. 16-17) is believed to be in error for - - based on the comparison of each maximum with the predefined threshold and based on the number of maxima exceeding the predefined threshold - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit adapted to…” in claim 1.  The term “unit” is a generic placeholder which conveys no structure, the term “control” which precedes the term “unit” does not intrinsically confer any structure to the term “unit”, and the generic placeholder is followed by functional language without sufficient structure for performing the recited function (i.e. the control unit adapted to perform a Fourier transformation, compare the maxima to the predefined threshold, and control the mass flows based on the comparison and the number of maxima exceeding the predefined threshold).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claims 1 & 14, the closest prior art is Bottcher 20150204760 and Ryan 20040011051.  As a preliminary matter for claim 1, the term “control unit…” (see the Claim Interpretation section of this Office action, above) is presumed to invoke 35 U.S.C. 112(f) for the reasons specified above.  Applicant’s specification discloses what is clearly a special-purpose computer configured to carry out the claimed functions (mathematical operations can be performed by the control unit automatically and fast, the control unit performs Fourier transformations, the control unit has stored an initial characteristic line; paras. [0014], [0016], [0023]) along with an algorithm for performing the functions (see at least Fig. 5).  Bottcher and Ryan are both directed to controlling combustion dynamics in gas turbine combustors (Bottcher measures vibrations using an acceleration sensor (para. [0002]), Ryan detects pressure (para. [0021])).  Both Bottcher (para. [0028]) and Ryan (para. [0019]) perform Fourier transformations on the received data.  Bottcher compares maxima within a time interval to a threshold and counts the time intervals in which this occurs (para. [0010]) and compares the counts to a count threshold (para. [0013]).  Upon reaching the count threshold, Bottcher does not control the fuel mass flows but instead orders an inspection of the gas turbine, a maintenance of the gas turbine and/or a replacement of gas turbine components (para. [0018]).  Thus Bottcher fails to teach controlling the fuel mass flows based on the comparison and based on the number of maxima exceeding the predefined threshold.  It is clear that one of ordinary skill in the art would not modify Bottcher to merely adjust fuel mass flows when the counter threshold is reached given that the counter threshold being reached indicates imminent structural harm to the combustor that needs to be addressed with the gas turbine combustor being offline.  Ryan teaches waiting for multiple peaks over different time intervals before adjusting a pilot fraction of the fuel (para. [0021]).  Ryan also teaches using an average value over a period of time (para. [0021]).  In each case, Ryan only uses the number of maxima exceeding the predefined threshold (based on predefined timers, as taught in para. [0021]); Ryan does not teach basing the control of the mass flows on the comparison itself (between maxima and the threshold).  Thus Ryan fails to teach controlling the mass flows based on both the comparison and the number of maxima exceeding the predefined threshold.

Conclusion
This application is in condition for allowance except for the following formal matters discussed in the drawing and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741